DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

The species are as follows: 
Species A (Figs. 1-3), directed to an embodiment comprising two isolated channels joined by a connecting partition with holes, including a service tape (in fig. 3); 
Species B (Figs. 4-6), directed to an embodiment comprising an inner circular channel and an outer channel having a circular outer profile; 
Species C (Fig. 7), directed to an embodiment comprising two outer crescent-shaped channels and an inner channel; 
Species D (fig. 8), directed to an embodiment comprising two outer half-ring shaped channels and an inner circular channel; 
Species E (fig. 9), directed to an embodiment comprising two semi-circular channels with a common partition wall; 
Species F (figs. 10-11), directed to an embodiment comprising two inner circular channels and two outer channels, resulting in an outer circular shape; 
Species G (fig. 12), directed to an embodiment comprising two inner circular channels and two outer channels, resulting in an outer elliptical shape; 

Examination Note I: the specification further discloses additional embodiments:
Fig. 13 (a modification of species A, comprising separate coiled tubing and electrical cable fastened with clamps, rather than service tape);
Fig. 14 (an embodiment comprising three parallel isolated channels); and 
Fig. 15 (appears superficially similar to species F, but is actually modification of species B, wherein the inner channel is further divided into two channels);
However, details of these additional embodiments do not appear to be specifically claimed at this time. 

Examination Note II: Newly presented claims 10 & 11 appear to correspond generally to subject matter from original claims 7 & 8, respectively (now cancelled), but now depend from claim 6 rather than being independent claims. However, this creates an issue because while claim 6 appears to recite features exclusive to the embodiments of species C & D (figs. 7 & 8), claim 10 appears to recite features exclusive to the embodiment of species E (fig. 9) and claim 11 appears to recite features exclusive to the embodiment of species F & G (figs. 10-11 & 12, respectively). As a result, claims 10 & 11 appear to be directed to an improper combination of elements from distinct species. 

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, no claims are generic to all species.

Species A-G lack unity of invention because even though the inventions of these groups require the technical feature of isolated channels formed from two separate metal strips with welded opposite longitudinal edges, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Tupper et al. (US 8,925,627; cited in applicant’s IDS received 12 October 2020; see figs. 15 & 16; col. 16, line 66 - col. 17, line 64). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard K Durden whose telephone number is (571) 270-0538.  The examiner can normally be reached on Monday - Thursday, 9:00 AM - 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone: Kenneth Rinehart can be reached at (571) 272-4881; Mary McManmon can be reached at (571) 272-6007; Craig Schneider can be reached at (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 




/Richard K. Durden/Examiner, Art Unit 3753                                                                                                                                                                                                        
/ROBERT K ARUNDALE/Primary Examiner, Art Unit 3753